TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00710-CV



                                  David Lee Raetzsch, Appellant

                                                  v.

                        The Honorable Louise Pearson, Clerk, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
        NO. D-1-DC-12-20038-A, HONORABLE MIKE LYNCH, JUDGE PRESIDING



                             MEMORANDUM OPINION


               David Lee Raetzsch filed an application for writ of habeas corpus with the

Texas Court of Criminal Appeals that was dismissed on May 2, 2012 for noncompliance. See

Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012). Raetzsch attempts to challenge that

dismissal in his notice of appeal filed with this Court.

               We lack jurisdiction to review the action taken by the court of criminal appeals. See

Tex. Const. art. V, § 5; State ex rel. Wilson v. Briggs, 351 S.W.2d 892, 894 (1961) (recognizing that

court of criminal appeals is court of last resort in criminal matters and as such, no other state court

has authority to override or circumvent its decisions or disobey its mandates). Accordingly, we

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).
                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 2, 2012




                                              2